*435The case was continued for advisement, and the opinion of the Court was afterwards drawn up by
Emery J.
The residence of Edward TJmberhind, with his reputed wife, Mary, in the town of Lisbon, from 1819 to 1828, would fix her settlement there, unless she acquired a new settlement in Richmond with her reputed husband, by bis removing with her to that town in October, 1830, and there residing till his decease in January, 1835, not having received any supplies for his support, and by her continuing after her husband’s death, there to reside, without receiving supplies till Feb. 1836.
But her husband failed of accomplishing a residence of full five years in Richmond, and unless we can connect the residence of the wife, while under the power of her husband, when her will was merged in his, with her own voluntary act of residence, after she became a widow, we cannot adjudge her settlement to be in Richmond. According to the spirit of former decisions on this subject of settlement, arbitrary it must be admitted, and perhaps carried out upon refined reasoning in regard to the subjugation of the wife, respecting her chance of settlement, to the husband’s judgment, yet as he did not gain one in Richmond, we must leave her with her settlement in Lisbon, which she had derivatively from her husband.
As there is no evidence, at present, rendering the marriage doubtful, we do not consider it important to send the cause to a jury, to make it more certain. The action seems to us maintainable upon the facts agreed, and the defendants must be defaulted.